           Case 1:19-cv-04237-JMF Document 66 Filed 04/17/20 Page 1 of 2
THE WEITZ LAW FIRM, P.A.
                                                                          Bank of America Building
                                                                     18305 Biscayne Blvd., Suite 214
                                                                            Aventura, Florida 33160



April 17, 2020

VIA CM/ECF
Honorable Judge Jesse M. Furman
United States District Court
Southern District of New York
40 Foley Square - Courtroom: 1105
New York, NY 10007

                 Re:   Vuppala v. Juicerie 3, LLC, d/b/a The Butcher's Daughter, et al.
                       Case 1:19-cv-04237-JMF

Dear Judge Furman:

        Pursuant to Order [D.E. 64], parties are to submit a joint letter describing the present status
of the case. A settlement has yet to be achieved in this matter, and the parties have nothing new to
report. Due to the ongoing pandemic crisis, coupled with the mandated closure of most non-
essential public businesses in New York City, it is very difficult for the parties to proceed
adequately with regard to discovery and/or settlement negotiations.

       In light of this, the undersigned counsel hereby respectfully requests that the Court grant an
additional thirty (30) day stay of all deadlines and/or Conference in this matter.

      The Court may wish to note that this is the parties’ first joint request to stay this matter.
Thank you for your consideration of this necessary request.

Respectfully,

By: S/ B. Bradley Weitz                          By: S/ Adam I. Kleinberg
   B. Bradley Weitz, Esq.                           Adam I. Kleinberg, Esq.
   The Weitz Law Firm, P.A.                         Sokoloff Stern LLP
   Bank of America Building                         179 Westbury Avenue
   18305 Biscayne Blvd., Suite 214                  Carle Place, NY 11514
   Aventura, FL 33160                               Telephone: (516) 334-4500 x109
   Telephone: (305) 949-7777                         Facsimile: (516) 334-4501
   Facsimile: (305) 704-3877                        Email: akleinberg@sokoloffstern.com
   Email: bbw@weitzfirm.com                         Attorneys for Juicerie 3, LLC
   Attorney for Plaintiff
             Case 1:19-cv-04237-JMF Document 66 Filed 04/17/20 Page 2 of 2




                                                By: S/ Bhavleen K. Sabharwal
                                                   Bhavleen K. Sabharwal, Esq.
                                                   Eustace, Prezioso & Yapchanyk
                                                   55 Water Street
                                                   28th Floor
                                                   New York, NY 10041
                                                   Telephone: (212) 612-4299
                                                   Email: bhavleen.sabharwal@eustacelaw.com
                                                   Attorneys for 581 Hudson Street, LLC




Application GRANTED. No later than thirty days from the
date of this order, the parties shall submit a joint letter
describing the status of the case and proposing a revised
schedule. The Clerk of Court is directed to terminate ECF No.
65. SO ORDERED.




                                    April 17, 2020
